Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 have examined. Claims 1, 8, 15  were amended. Claims 2, 5, 9, 12, 16 and 19 were canceled. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 recite a mass .. A portion of Para 0112, Specification has been reproduced as followed: 
[0112] For example, assume that upon receiving 500 a request to render the clinical content (e.g., the x-ray image), automated clinical documentation process 10 determines 502 that the clinical content (e.g., the x-ray image) does include sensitive content (e.g., a strange mass). Accordingly, automated clinical documentation process 10 may render 504 a complete version of the x-ray image (that includes annotations highlighting the strange mass) on a first device e.g., a private tablet computer only accessible to the medical professional (e.g., a doctor, a nurse, a physician's assistant, a lab technician, a physical therapist and/or a staff member involved in the patient encounter). Further, automated clinical documentation process 10 may render 504 a limited version of the x-ray image (that excludes annotations highlighting the strange mass) on a second device (e.g., a wall- mounted television within monitored space 130). 

And thus, the specification only merely describes a strange mass. As would be recognized by those of ordinary skill in the art, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what is a strange mass. Further, claims 1, 8, 15 only recite “a mess”. Therefore, the claims are indefinite and is rejected under 35 USC 112(b0 or pre-AIA  35 USC 112, second paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US, 20170011194 hereinafter Arshad) in view of Goede et al. (US. 20060061595 hereinafter Goede)

With respect to claim 15, Arshad discloses: 
A computing system including a processor and memory configured to perform operations comprising (‘194; see Fig. 1 and [87], a telemedicine system with processor and memory): 
receiving a request to render clinical content during a patient encounter (‘194; Paras [317], [320] and Fig. 32, healthcare provider launches a telemedicine encounter to request to render clinical content during the encounter. Fig. 34 and [330] shows the GUI rendered on healthcare provider’s screen. Fig. 35 and [340] shows the GUI rendered on patient’s screen. Fig. 36 and [341] shows the GUI rendered on healthcare worker’s screen), wherein the clinical content includes an x-ray image (see [116], system may render medical image information such as X-ray on rendering device for further analysis. They system further provides an interface for health care provider to enter notes regarding the patient’s information); 
Arshad doe not, but Goede teaches 
determining if the clinical content includes image-based sensitive content that includes a mass on the x-ray image, wherein the sensitive content further includes the annotations describing and highlighting the mass on the x-ray image (‘595; Para 0103: a primary care physician located in a rural clinic treats a patient for a neck mass. The patient does not respond to antibiotics so the primary care physician requests a clinical and radiology consult and at a tertiary care facility. The radiologist visually annotates a region of interest (neck mass) and also visually annotates the abnormal or affected anatomy surrounding the neck mass); and if the clinical content includes the image-based sensitive content, rendering:
a complete version of the clinical content on a first device within a monitored space, wherein the first device is a private device with the complete version of the clinical content available only to one or more medical professionals of the patient encounter, wherein the complete version of the clinical content includes the annotations describing and highlighting the mass on the x- ray image (‘595;Para 0077: The first step is to extract the image data. The extractor (146) is an illustrative process that reads the digital information and assembles the auxiliary information for use by a human or computer (or any other data processing device) for annotation in accordance with the illustrative embodiments of the present invention. Digital information can also consist of color settings, grayscale levels, image pixel dimensions, or the type of image the user is requesting, i.e., TIF, JPEG, DICOM, etc. A human user or a wide variety of machine processes may initiate the process of extraction during the open image dialog; Para 0103: a primary care physician located in a rural clinic treats a patient for a neck mass. The patient does not respond to antibiotics so the primary care physician requests a clinical and radiology consult and at a tertiary care facility. The radiologist visually annotates a region of interest (neck mass) and also visually annotates the abnormal or affected anatomy surrounding the neck mass…The surgeon identifies and visually annotates an additional region of interest but also adds a clinical note to clarify the findings.), and 
a limited version of the clinical content on a second device within the monitored space, wherein the second device is a public device with the limited version of the clinical content available to all encounter participants of the patient encounter, wherein the limited version of the clinical content excludes both the annotations describing and highlighting the mass on the x-ray image, wherein the complete version of the clinical content is rendered on the first device (‘595; Para 0103:… Continuing this example, the surgeon removes the neck mass and sends it to pathology for testing. The pathologist visually annotates the histopathology and indicates the regions of interest that correspond to the CT regions of interest verifying the findings of the radiologist and the surgeon. The pathologist's findings can also be contained in the interactive visual note along with the clinical findings of the radiologist and surgeon. The visual annotations, clinical notes and pathology report is contained in one record that can be viewed by the primary care physician in the rural clinic. The clinical case becomes a clinical reference for future congenital neck mass diagnosis.) 
Goede discloses visual annotation of a neck mass with the region of interest (such as an abnormal structure) and write a caption for the annotated region of interest (‘595; Para 0100), construed as highlighting the mass. Goede further describes the removal of the mass and the pathologist's findings can also be contained in the interactive visual note (e.g. sensitive content) along with the clinical findings of the radiologist and surgeon, construed as limited version of the clinical content excludes both the annotations describing and highlighting the mass on the x-ray image)
It would have been obvious to one of ordinary skill in the art of medical information annotation before the effective filing date of the claimed invention to modify the system of Arshad to include visual annotations describing a mass on the x-ray image as taught by Goede in order to improve the annotation ability of graphical element
Claims 1, and 8 are rejected as the same reason with claim 15. 

With respect to claim 17, the combined art teaches the computing system of claim 15, Arshad teaches wherein the private device is a visual private device (‘194; Fig. 34 and [330], the GUI on healthcare provider’s screen). 
Claims 3 and 10 are rejected as the same reason with claim 17. 

With respect to claim 18, the combined art teaches the computing system of claim 15, Arshad teaches wherein the private device is an audible private device (‘194; Fig. 34 and [338] audio information is acquired and rendered using a speaker when audio tab 940 is selected). 
Claims 4 and 11 are rejected as the same reason with claim 18. 

With respect to claim 20, the combined art teaches the computing system of claim 15, Goede teaches wherein the second device is a visual public device (‘595; Para 0103: ). 
Claims 6, and 13 are rejected as the same reason with claim 20. 

With respect to claim 21, the combined art teaches the computing system of claim 15 wherein the sensitive content further includes one or more of: sensitive text-based content; sensitive prognosis-based content; sensitive diagnosis-based content; and sensitive complication-based content (‘595; Para 0018: to create an archive image with associated annotations and store annotations as vector information or text data). 
Claims 7 and 14 are rejected as the same reason with claim 21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686